WINTER, Circuit Judge
(concurring specially):
I concur in the judgment of the court to the extent that it directs the allowance of attorneys fees in the City of *179Portsmouth, Beaufort County and Newport News cases. For the reasons set forth in my separate opinion in Bradley v. School Board of Richmond, 472 F.2d 318 (4 Cir. 1972), I would direct the allowance in all three cases on the basis that § 718 of the Emergency School Aid Act of 1972 applies to legal services rendered before the effective date of. that enactment in cases pending on that date.